     Case 2:20-cv-00187-SMJ     ECF No. 63   filed 10/21/20   PageID.1239 Page 1 of 15




1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


2                                                                 Oct 21, 2020
                                                                      SEAN F. MCAVOY, CLERK
3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JAMES BLAIS and GAIL BLAIS,               No. 2:20-cv-00187-SMJ
5
                              Plaintiffs,      SCHEDULING ORDER
6
                 v.
7
     ROSS HUNTER, in his official
8    capacity of Secretary of Washington
     State Department of Children, Youth
9    and Families,

10                            Defendant.

11
           A telephonic status conference was held in the above-entitled matter on
12
     October 20, 2020. Todd R. McFarland and Jerome R. Aiken appeared on behalf of
13
     Plaintiffs. Andrew D. Pugsley, Carrie Hoon Wayno and Jeffrey C. Grant appeared
14
     on behalf of Defendant. A Joint Status Certificate, ECF No. 54, was filed by the
15
     parties. The Court, having reviewed the documents in the file and discussed the
16
     adoption of a scheduling order with counsel, now enters the following Scheduling
17
     Order. The dates set forth in this Order may be amended only by Order of the Court
18
     and upon a showing of good cause.
19
           IT IS ORDERED:
20
           1.    Rule 26(a)(1) Exchange


     SCHEDULING ORDER - 1
     Case 2:20-cv-00187-SMJ      ECF No. 63    filed 10/21/20   PageID.1240 Page 2 of 15




1          The parties have completed their exchange of Federal Rule of Civil

2    Procedure 26(a)(1) material.

3          2.     Mediation by Federal Magistrate Judge

4          If the parties would like to pursue mediation before a Federal Magistrate

5    Judge at an earlier date, the parties shall file an appropriate motion with the Court.

6    However, if the parties elect to engage in private mediation, the mediation must be

7    completed no later than ninety (90) days prior to trial.

8          3.     Add Parties, Amend Pleadings, and Class Certification

9          The parties shall, no later than November 9, 2020, file any documents related

10   to the amendment of pleadings or the addition of parties. Additionally, the parties

11   shall file any motion for class certification no later than November 9, 2020.

12         4.     Rule 26(a)(2) Expert Identification and Reports

13                A.     Generally

14         The parties are warned that failure to timely identify experts and provide

15   reports in accordance with Rule 26 and this Order may result in exclusion of such

16   testimony absent good reason. See Wong v. Regents of Univ. of Cal., 410 F.3d 1052

17   (9th Cir. 2005). Additionally, Rule 26(a)(2) reports shall be emailed to the Court at

18   MendozaOrders@waed.uscourts.gov.

19                B.     Plaintiff - Initial Expert Identification

20         Plaintiffs shall identify experts, serve those experts’ Rule 26(a)(2) reports on




     SCHEDULING ORDER - 2
     Case 2:20-cv-00187-SMJ      ECF No. 63    filed 10/21/20   PageID.1241 Page 3 of 15




1    Defendant, and email the Rule 26(a)(2) reports to the Court no later than November

2    23, 2020. Plaintiffs shall also provide dates for which those experts can be available

3    for deposition. Counsel must then file a notice with the Court indicating their

4    compliance with this Order’s Rule 26(a)(2) requirements.

5                 C.     Defendant - Initial Expert Identification

6          Defendant shall identify experts, serve those experts’ Rule 26(a)(2) reports

7    on Plaintiffs, and email the Rule 26(a)(2) reports to the Court no later than

8    November 23, 2020. Defendant shall also provide dates for which those experts

9    can be available for deposition. Counsel must then file a notice with the Court

10   indicating their compliance with this Order’s Rule 26(a)(2) requirements.

11                D.     Plaintiff - Rebuttal Expert Identification

12         Plaintiffs shall identify rebuttal experts, serve those experts’ Rule 26(a)(2)

13   reports on Defendant, and email the Rule 26(a)(2) reports to the Court no later than

14   December 31, 2020. Plaintiffs shall also provide dates for which those experts can

15   be available for deposition. Counsel must then file a notice with the Court indicating

16   their compliance with this Order’s Rule 26(a)(2) requirements.

17         5.     Discovery Cutoff

18                A.     Generally

19         All discovery, including depositions and perpetuation depositions, shall be

20   completed by March 1, 2021 (“Discovery Cutoff”). The parties shall not file




     SCHEDULING ORDER - 3
     Case 2:20-cv-00187-SMJ       ECF No. 63    filed 10/21/20   PageID.1242 Page 4 of 15




1    discovery on CM/ECF except those portions necessary to support motions or

2    objections.

3                  B.    Interrogatories, Requests for Production, and Requests for
                         Admission
4
           All interrogatories, requests for production, and requests for admission shall
5
     be served on the opposing party no later than seventy (70) days prior to the
6
     Discovery Cutoff. Requests for production shall be limited to thirty (30) requests,
7
     including subsections. A party needing relief from this limitation should seek relief
8
     from the Court by motion.
9
                   C.    Protective Orders
10
           All motions for protective orders must be filed and served no later than forty
11
     (40) days prior to the Discovery Cutoff.
12
                   D.    Motions to Compel
13
           All motions to compel discovery must be filed and served no later than thirty
14
     (30) days prior to the Discovery Cutoff.
15
           6.      Notice of To-Be-Adjudicated Claims and Affirmative Defenses
16
           Each party shall file and serve a notice no later than one (1) week after the
17
     Discovery Cutoff indicating which previously-plead claims and/or affirmative
18
     defenses will be adjudicated at trial.
19
           7.      Dispositive and Daubert Motions
20
                   A.    Generally


     SCHEDULING ORDER - 4
     Case 2:20-cv-00187-SMJ      ECF No. 63    filed 10/21/20   PageID.1243 Page 5 of 15




1          All dispositive and Daubert motions shall be FILED AND SERVED on or

2    before April 1, 2021. Responses and replies to dispositive and Daubert motions

3    shall be filed and served according to Local Civil Rule 7. No supplemental

4    responses or supplemental replies to any dispositive or Daubert motions may be

5    filed unless the Court grants a motion to file such documents.

6                 B.    Statement of Uncontroverted Facts

7          The parties shall also file a Joint Statement of Uncontroverted Facts no later

8    than three (3) days (excluding federal holidays and weekends) after service of the

9    reply, with a courtesy copy emailed to MendozaOrders@waed.uscourts.gov.

10                C.    Notice of Hearing

11         Dispositive and Daubert motions shall be noted for hearing at least fifty (50)

12   days after the date of filing. The parties will receive only one (1) hearing date per

13   month for dispositive motions of up to five (5) issues per party.

14         8.     Certification to the State Supreme Court

15         The parties must identify any issue of liability or damages which should be

16   certified to the Washington State Supreme Court no later than the date for the filing

17   of dispositive motions.

18         9.     Motion Practice

19                A.    Notice of Hearing

20         All matters requiring Court action must be filed and noted for hearing in




     SCHEDULING ORDER - 5
     Case 2:20-cv-00187-SMJ       ECF No. 63   filed 10/21/20   PageID.1244 Page 6 of 15




1    accordance with Local Civil Rule 7. This includes stipulated or agreed motions and

2    proposed orders. If a party seeks oral argument, counsel shall contact the Courtroom

3    Deputy at 509-943-8173 to obtain a hearing date and time. Absent exceptional

4    circumstances, all hearings with oral argument will occur in Court and not by

5    telephone or video conference.

6                 B.     Witness Testimony

7          At any hearing, including trial, in which witness testimony is given, the

8    witness must testify in Court and may not appear by telephone or video conference,

9    absent exceptional circumstances.

10                C.     Citing Previously-Filed Documents

11         When a party references a document previously filed with or by the Court,

12   the party shall cite to the document by the record number given to the document by

13   the Clerk of the Court (e.g., ECF No. 43). Furthermore, because the Court is able to

14   easily review previously filed court records, no such documents shall be attached

15   as exhibits to any filing.

16                D.     Reliance on Deposition Testimony

17         When a party relies on deposition testimony to support a position it takes in

18   support or opposition to an issue, that party shall provide the Court with only the

19   pertinent excerpts of the deposition testimony relied upon and shall cite to page and

20   line numbers of the deposition it believes supports its position. See generally LCivR




     SCHEDULING ORDER - 6
     Case 2:20-cv-00187-SMJ      ECF No. 63     filed 10/21/20   PageID.1245 Page 7 of 15




1    56(c)(1), (e). Submission of the entire deposition and/or failure to cite to specific

2    portions of the deposition may result in the submission being stricken from the

3    record. See Orr v. Bank of Am, 285 F.3d 764, 774–75 (9th Cir. 2002).

4          In addition, if both parties submit excerpts from the same deposition, they

5    shall meet and confer to develop a “master” deposition submission, which identifies

6    for the Court the deposition excerpts relied upon by each party. Plaintiffs shall

7    highlight excerpts in yellow and Defendant shall highlight excerpts in blue;

8    testimony relied upon by both parties shall be underlined. Master deposition

9    submissions shall be filed no later than three (3) days after service of the reply.

10                E.     Supplemental Responses or Replies

11         No supplemental responses or supplemental replies to any motion may be

12   filed unless the Court grants a motion to file such documents.

13                F.     Motions to Reconsider

14         Although motions to reconsider are disfavored, any such motion shall be filed

15   no later than fourteen (14) days after the filing date of the order that is the subject

16   of the motion and shall be noted for hearing without oral argument. No responses

17   or replies to motions to reconsider shall be filed unless the Court expressly requests

18   responses or replies. Counsel shall follow Civil Rule 7(h) of the Local Rules for the

19   United States District Court for the Western District of Washington. Motions to

20   reconsider shall not exceed five (5) pages.




     SCHEDULING ORDER - 7
     Case 2:20-cv-00187-SMJ      ECF No. 63     filed 10/21/20   PageID.1246 Page 8 of 15




1                 G.     Requests to Strike Material Contained in Motion or Briefs

2          Requests to strike material contained in or attached to submissions of

3    opposing parties shall not be presented in a separate motion to strike, but shall

4    instead be included in the responsive brief, and will be considered with the

5    underlying motion. The single exception to this rule is for requests to strike material

6    contained in or attached to a reply brief, in which case the opposing party may file

7    a surreply requesting that the Court strike the material, subject to the following: (i)

8    that party must file a notice of intent to file a surreply as soon after receiving the

9    reply brief as practicable; (ii) the surreply must be filed within five (5) days of the

10   filing of the reply brief, and shall be strictly limited to addressing the request to

11   strike; any extraneous argument or a surreply filed for any other reason will not be

12   considered; (iii) the surreply shall not exceed three (3) pages; and (iv) no response

13   shall be filed unless requested by the Court.

14         This does not limit a party’s ability to file a motion to strike otherwise

15   permitted by the Federal Rules of Civil Procedure, including Rule 12(f) motions to

16   strike material in pleadings. The term “pleadings” is defined in Rule 7(a).

17                H.     Decisions on Motions

18         The parties and counsel may call the Judge’s chambers at 509-943-8160 to

19   inquire about the status of a decision on a motion if the Court has not issued an

20   order within thirty (30) days of the motion’s hearing date.




     SCHEDULING ORDER - 8
     Case 2:20-cv-00187-SMJ      ECF No. 63     filed 10/21/20   PageID.1247 Page 9 of 15




1          10.    Witness and Exhibit Lists

2          Witness and exhibit lists shall be filed and served, and exhibits shall be made

3    available for inspection or copies shall be provided to the parties, no later than June

4    11, 2021.

5                 A.     Witness Lists

6          Witness lists shall include a brief description of the witness, a brief summary

7    of the witness’s anticipated testimony, whether the witness will be called as an

8    expert, and any known trial date or time conflicts that witness has.

9                 B.     Exhibit Lists

10         Exhibit lists shall include a brief description of the exhibit. Additionally, all

11   exhibits shall be pre-marked for identification; exhibits for Plaintiffs shall be

12   numbered 1–499 and exhibits for Defendant shall be numbered 500–999.

13                C.     Objections

14         Objections to witnesses or exhibits shall be filed and served on or before June

15   18, 2021, and shall be heard at the pretrial conference. All objections to

16   witnesses shall set forth a legal basis and explanation for the objection. Objections

17   to an exhibit, or portion thereof, shall be accompanied by a full and complete copy

18   of the exhibit in question and a short legal explanation for the objection. The party

19   seeking admission of the witness or exhibit has five (5) days, excluding federal

20   holidays and weekends, to file a response to the opposing party’s objection; no reply




     SCHEDULING ORDER - 9
     Case 2:20-cv-00187-SMJ     ECF No. 63    filed 10/21/20   PageID.1248 Page 10 of 15




1    shall be filed.

2                  D.    Exhibits Without Objection

3           Counsel shall prepare and file a list of all exhibits which will be admitted

4    without objection no later than August 4, 2021.

5           11.    Deposition Designations

6                  A.    Generally

7           Designation of substantive, as opposed to impeachment, deposition or prior

8    testimony to be used at trial shall be highlighted—in yellow by Plaintiffs or in blue

9    by Defendant—and each party shall serve a complete, highlighted transcript of the

10   deposition or prior testimony on or before June 11, 2021.

11                 B.    Cross-Designations

12          Cross-designations shall be highlighted—in yellow by Plaintiffs or in blue

13   by Defendant—in the transcript containing the opposing party’s initial designations,

14   and shall be served on or before June 25, 2021.

15                 C.    Objections

16          All objections to designated deposition or prior testimony and the legal bases

17   for the objections, shall be filed and served on or before July 2, 2021. Any

18   designated deposition or prior testimony objected to shall be underlined in black in

19   a complete yellow and blue highlighted copy of the deposition or prior testimony

20   transcript described above. A paper copy of the underlined document shall be filed




     SCHEDULING ORDER - 10
     Case 2:20-cv-00187-SMJ       ECF No. 63   filed 10/21/20   PageID.1249 Page 11 of 15




1    and served with the objections. The party seeking admission of the testimony has

2    five (5) days, excluding federal holidays and weekends, to file a response; no reply

3    shall be filed. If the deposition was video recorded and the recording is to be used

4    at trial, the party seeking to use the recorded deposition shall indicate the relevant

5    portion on both the written transcript and the recording. Similarly, objections shall

6    be made on the written transcript as explained above along with the applicable time

7    stamp on the video recording noted. All objections to deposition and prior testimony

8    designations shall be heard and resolved at the pretrial conference with the video

9    recording available for display.

10         12.    Motions in Limine

11         All unresolved substantive or evidentiary issues that may foreseeably arise

12   during trial shall be addressed by motions in limine to be filed and served on or

13   before June 18, 2021. Such motions will be addressed and resolved at the pretrial

14   conference. However, motions in limine may not reargue issues already decided by

15   the Court.

16         13.    Pretrial Order

17                A.       Generally

18         A Joint Proposed Pretrial Order prepared in accordance with Local Civil Rule

19   16(e) shall be filed on or before June 22, 2021. Counsel are instructed to email the

20   proposed     order,     in    Microsoft    Word      or     text-only   format,    to




     SCHEDULING ORDER - 11
     Case 2:20-cv-00187-SMJ     ECF No. 63     filed 10/21/20   PageID.1250 Page 12 of 15




1    MendozaOrders@waed.uscourts.gov.

2                  B.   Exhibit List

3          The list of exhibits contained in the Joint Proposed Pretrial Order shall reflect

4    the exhibit marking scheme described above. In preparing the Joint Proposed

5    Pretrial Order, the parties shall confer regarding duplicative exhibits and determine

6    which party will submit such exhibits for trial.

7          14.     Pretrial Conference

8          An in-person pretrial conference will be held at 10:30 A.M. on July 6, 2021,

9    in Spokane, Washington. All counsel trying the case must be present at the pretrial

10   conference.

11         15.     Trial Briefs; Proposed Findings of Fact and Conclusions of Law

12                 A.   Generally

13         By no later than August 4, 2021, each party shall file and serve its trial brief

14   and its proposed findings of fact and conclusions of law.

15                 B.   Trial Brief Length

16         Trial briefs shall not exceed twenty (20) pages without prior Court approval.

17   To obtain such approval, a party must file a motion to file an over-length brief,

18   demonstrating good cause why supplemental briefing is necessary.

19                 C.   Courtesy Copies

20         Counsel are instructed to email courtesy copies of their proposed findings of




     SCHEDULING ORDER - 12
     Case 2:20-cv-00187-SMJ      ECF No. 63     filed 10/21/20   PageID.1251 Page 13 of 15




1    fact and conclusions of law, in Microsoft Word or text-only format, to

2    MendozaOrders@waed.uscourts.gov.

3          16.     Trial

4          The estimated 5-day BENCH TRIAL shall commence at 9:00 A.M. on

5    August 16, 2021, in Spokane, Washington. The final pretrial conference will begin

6    at 8:30 AM.

7          17.     General Court Protocol

8                  A.      Conduct of Counsel

9          Counsel are to read and abide by Local Civil Rule 83.1 and Washington Rule

10   of Professional Conduct 3.4.

11                 B.      Exhibits at Hearings

12         In accordance with Local Civil Rule 83.1(f), each party shall bring to any

13   hearing on the merits, photocopies of their relevant pre-marked exhibits for the

14   Court, opposing counsel, and testifying witness, unless it is not possible to do so

15   because of the nature of an exhibit. Photocopies for these different individuals are

16   to be organized into separate binders by exhibit number.

17                 C.      Time Sensitive Material

18         Any time-sensitive materials should be faxed to the Judge’s chambers at 509-

19   943-8161.

20                 D.      Emailing the Court




     SCHEDULING ORDER - 13
     Case 2:20-cv-00187-SMJ     ECF No. 63    filed 10/21/20   PageID.1252 Page 14 of 15




1          Whenever a party emails documents, as required by the Court, to

2    MendozaOrders@waed.uscourts.gov, those documents shall be in Microsoft Word

3    or text-only format. Additionally, the subject line of the email shall be as follows:

4    [Case Name; Case Number; Document Title; Label for Attached Document].

5          18.    Summary of Deadlines

6     Rule 26(a)(1) exchange                                      Completed
      Deadline to add parties, amend pleadings,
7                                                              November 9, 2020
      and file for class certification
      Rule 26(a)(2) expert reports produced to
8     other parties and emailed to the Court:
                    Plaintiffs – Initial Experts:              November 23, 2020
9                   Defendant – Initial Experts:               November 23, 2020
                    Plaintiffs – Rebuttal Experts:             December 31, 2020
10    All interrogatories, requests for production,
                                                      70 Days Before Discovery Cutoff
      and requests for admission, served
11
      Motions for protective orders filed             40 Days Before Discovery Cutoff
12    Motions to compel discovery filed               30 Days Before Discovery Cutoff
      Discovery Cutoff                                        March 1, 2021
13    Notice of to-be-adjudicated claims and
                                                       1 Week After Discovery Cutoff
      affirmative defenses filed
14    All dispositive, Daubert, and state
                                                                 April 1, 2021
      certification motions filed
15    Witness and exhibit lists:
                    Lists filed and served:                      June 11, 2021
16                  Objections filed and served:                 June 18, 2021
      Deposition designations:
17                  Designated transcripts served:               June 11, 2021
                    Cross-designations served:                   June 25, 2021
18                  Objections filed and served:                  July 2, 2021
      All motions in limine filed                                June 18, 2021
19
      Joint Proposed Pretrial Order filed and
                                                                 June 22, 2021
20    emailed to the Court




     SCHEDULING ORDER - 14
     Case 2:20-cv-00187-SMJ     ECF No. 63   filed 10/21/20    PageID.1253 Page 15 of 15




1                                                                 July 6, 2021
      PRETRIAL CONFERENCE
                                                              10:30 A.M. - Spokane
2     Trial briefs, findings of fact and
      conclusions of law, and list of exhibits
3                                                                August 4, 2021
      admitted without objection, filed and
      emailed to the Court
4     Mediation, if any, must be completed by                 90 Days Before Trial
                                                                August 16, 2021
5     BENCH TRIAL
                                                              9:00 A.M. - Spokane
6
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
7
     provide copies to all counsel.
8
           DATED this 21st day of October 2020.
9
                        _________________________
10
                        SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20



     SCHEDULING ORDER - 15
